Citation Nr: 1236579	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran was provided with a statement of the case in December 2008 as to the issues of a compensable, initial evaluation for plantar fasciitis and service connection for a right knee disability.  In her substantive appeal, dated in January 2009, the Veteran explicitly indicated that she was only appealing the issue of entitlement to service connection for a right knee disability.  As such, she did not perfect her appeal with respect to the issue of a compensable, initial evaluation for plantar fasciitis and it is not before the Board at this time.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran does not have a right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Here, the Veteran contends that she currently has a right knee disability due to an injury to her right knee in-service.  Specifically, she contends that during a nine-mile run in December 2003, she suffered a right knee injury and has had pain since that time.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.

A Revision of Duty Status report from December 2003 indicated that the Veteran's reason for medical revision was a knee injury.  While the report did not indicate whether the right or left knee was injured, affording the Veteran the benefit-of-the-doubt and based on her lay statements, the Board assumes, arguendo, that the right knee was injured at that time.  She was advised as to the types of physical activity she should and should not undertake.  There were no diagnostic tests, such as an x-ray of the right knee, conducted at that time.

Service treatment records subsequent to the December 2003 report are absent for any additional complaint of, or treatment for, a right knee condition.  Indeed, in a Report of Medical Assessment for the purpose of separation, dated February 2004 (approximately three months prior to discharge), the Veteran explicitly indicated that she did not suffer from any injury or illness while on active duty for which she did not seek medical attention.  As such, she did not request a physical examination upon separation and none was provided to her based on her responses at that time.

Another Revision of Duty Status report from March 2004 revealed the reason for medical revision as right knee patellofemoral pain syndrome.  Again, she was advised as to the types of physical activity she should not undertake and there were no diagnostic tests taken, such as an x-ray of the right knee.  Here, while patellofemoral pain syndrome was noted, the Board does not find that this is a diagnosis of a right knee disability; it merely indicated that the Veteran had right knee pain.

Service treatment records subsequent to the March 2004 report are absent for any additional complaint of, or treatment for, a right knee condition.  

Regardless, the Veteran was afforded a QTC examination of her right knee in October 2008.  At that time, the examiner recorded the Veteran's reported history that her right knee condition "existed since [December] 2003."  The condition is due to injury; it occurred during a [nine]-mile run."  She also reported subjective symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, rubbing, and pain.

Significantly, upon physical examination of the Veteran's right knee, the examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  The right knee had full range of motion and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test, and medial and lateral collateral ligaments stability test of the right knee were within normal limits.  Also, the medial and lateral meniscus test of the right knee was within normal limits.  Following diagnostic testing, the Veteran's right knee x-ray findings were within normal limits.

Ultimately, the examiner concluded that there was "[n]o pathology to render a diagnosis.  The subjective factors are claim of pain.  The objective factors are [n]o pain at exam.  Normal range of motion and normal x-ray of the right knee."

The Board acknowledges that the examiner then opines that "[i]t is as least as likely as not a continuation of the service documented right knee condition."  However, the Board does not construe this as evidence supportive of a claim for service connection.  In fact, the examiner merely concluded that the Veteran's subjective complaint of right knee pain (which is the only current assessment of the Veteran's right knee given by the examiner) is a continuation of her complaint in-service of right knee pain.  Thus, there currently is no persuasive medical evidence of record indicating the Veteran developed a right knee disability for VA compensation purposes during, or as a result of, her service in the military.

Most importantly, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, despite the Veteran's subjective complaint of right knee pain, no disability to account for such symptomatology has been clinically identified and no medical professional has attributed the symptomatology to an underlying disability.

Indeed, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, such as pain.  Therein lies the crux of the Board's decision.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, her lay contentions in this regard are of minimal probative value.  The Board finds that the Veteran is credible and competent to describe the nature and onset of her right knee symptoms, but is not competent to provide a diagnosis or link her symptoms to her service.  Even assuming, arguendo, that the Veteran has had pain since service, she does not have a right knee disability for VA compensation purposes.

In addition, her lay statements are not otherwise sufficient to establish service connection as she does not allege that her right knee pain is related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the October 2008 QTC examination must be given great probative weight as the examiner's opinions were based on a review of the entire record and a full evaluation of the Veteran's claimed condition, and are consistent with the Veteran's service and post-service medical treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  A full analysis regarding the adequacy of the October 2008 QTC examination is included in the Duties to Notify and Assist section below.

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not have a right knee disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran, dated in October 2006.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed the Veteran of her and VA's respective duties for obtaining evidence.  In addition, the October 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  In this case, the claims file contains the Veteran's service treatment records and reports of post-service VA treatment, as well as the Veteran's own statements in support of her claim.  

Also, the Veteran was afforded a QTC examination in October 2008 in connection with her claim.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  Specifically, the examination report contained consideration of the Veteran's history and the Veteran was provided a physical evaluation to determine if there was any right knee disability, to include x-ray findings.  Indeed, the examiner clearly indicated her consideration of the relevant medical history, with respect to the Veteran's right knee disability.  As such, the examiner's medical opinion is adequate for VA compensation purposes.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


